         Case:4:19-cv-02106-HSG
        Case    19-16840, 09/24/2019, ID: 11442079,
                                   Document         DktEntry:
                                             23 Filed 09/24/192, Page
                                                                  Page11ofof22

                   UNITED STATES COURT OF APPEALS
                                                                       FILED
                           FOR THE NINTH CIRCUIT
                                                                       SEP 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




 THOMAS HAYES,                                   No. 19-16840

               Plaintiff - Appellant,
                                                 D.C. No. 4:19-cv-02106-HSG
   v.                                            U.S. District Court for Northern
                                                 California, Oakland
 FACEBOOK,
                                                 REFERRAL NOTICE
               Defendant - Appellee.



This matter is referred to the district court for the limited purpose of determining
whether in forma pauperis status should continue for this appeal or whether the
appeal is frivolous or taken in bad faith. See 28 U.S.C. § 1915(a)(3); see also
Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of
forma pauperis status is appropriate where district court finds the appeal to be
frivolous).

If the district court elects to revoke in forma pauperis status, the district court is
requested to notify this court and the parties of such determination within 21 days
of the date of this referral. If the district court does not revoke in forma pauperis
status, such status will continue automatically for this appeal pursuant to Fed. R.
App. P. 24(a).

This referral shall not affect the briefing schedule previously established by this
court.
 Case:4:19-cv-02106-HSG
Case    19-16840, 09/24/2019, ID: 11442079,
                           Document         DktEntry:
                                     23 Filed 09/24/192, Page
                                                          Page22ofof22

                                       FOR THE COURT:

                                       MOLLY C. DWYER
                                       CLERK OF COURT

                                       By: Cyntharee K. Powells
                                       Deputy Clerk
                                       Ninth Circuit Rule 27-7
